Allowable Subject Matter
The following is the examiner’s reasons for allowance of claims 1-9:   Independent claims 1 and 6 identify the following unique and distinct limitation: “select the filtered first edge segment and the filtered second edge segment that are not extracted as the pair,
define the selected edge segment as a single-edge segment, scan the image from a scanning start point on one side of the single-edge segment in a direction along the single-edge segment to determine an existence of an oblique line, detect a straight line based on the single-edge segment connected with the oblique line and assign the detected straight line as a presumed straight line that forms a marker having the oblique line“. The prior art of record to Oiki (US 20150291030), Morimoto (US 20150291031) and Utagawa (US 20150339535) disclose  marker detector, oblique line detector, parking frame detector, scanning image and detecting edge segments,  however fails to anticipate or render the above render the above limitations obvious singularly or in combination.
                         CLAIM INTERPRETATION
           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
             The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

                The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholder  coupled with functional language and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:
Claim 1 (and dependent claims 2-5):
the marker detector is configured to:
the oblique line detector is configured to:
the parking frame detector is configured to:.
             The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “step” coupled with functional language. 
Claim 6 (and dependent claims 7-9):
the marker detection step
the oblique line detection step
the parking frame detection step.
             If Applicant asserts that the claim element “step” is a limitation that does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:

	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

                          Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


 November 13, 2021